CORCORAN, Justice,
dissenting:
I agree with the remarks made by Justice Moeller regarding Hinson in his special concurrence. I respectfully dissent from the majority opinion.
The state asks us to review by special action the court of appeals’ order declining to accept jurisdiction and the superior court’s order dismissing a felony DUI charge. An order dismissing a count of an indictment is an appealable order, pursuant to A.R.S. § 13-4032(1). Our special action rules provide, in pertinent part, that “[ejxcept as authorized by statute, the special action shall not be available where there is an equally plain, speedy, and adequate remedy by appeal____” Rule 1(a), Arizona Rules of Procedure for Special Actions, 17B A.R.S. Although the court of appeals did not indicate the reason for declining jurisdiction in its order, the fact that the state had available review of the dismissal through the normal appellate process conceivably was a factor in declining discretionary jurisdiction.
Furthermore, I do not believe the state has shown any reason for us to grant extraordinary relief in this case. In its petition for special action, the state concedes the appealability of the dismissal order but argues that “Petitioner has no plain, speedy and adequate remedy by way of appeal for the reason that the two counts in the Indictment [Unlawful Flight From a Law Enforcement Vehicle and DUI] should be tried together since the same evidence applied to both charges.” I do not believe that the extraordinary remedy of special *307action is warranted on this basis alone; the state’s remedy by appeal does not become inadequate simply because it takes longer. See, e.g., Neary v. Frantz, 141 Ariz. 171, 685 P.2d 1323 (App.1984). The state almost certainly could have obtained a ruling on an appeal on the merits by written decision from the court of appeals in the same amount of time it took to pursue this special action through two appellate courts.
I would have denied review in this case.